Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 1 of 20 PagelD #:1

eance Xo pascan » United States District Court
} Northern District of Illinois
Plaintiff )
. | RECEIVED
io Sep h-ees T rep 06 200
pevelegnen + Deh SG
Defendant PAY) THOMAS G. BRUTON

CLERK, U.S. DISTRICT COURT
COMPLAINT

1:20-cv-00865
Judge Thomas M. Durkin
Magistrate Judge Young B. Kim

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 2 of 20 PagelD #:2

1. COMPLAINT

HELLO I’M JEINIE JOHNSON | FIRST CAME IN CONTACT WITH DEKALB CO. HOUSING AUTHORITY
OCT.28.2019 COMPLET ING A ONLINE HOUSING APPLICATION APPLYING FOR SECTION 8 HOUSING I’M
ALSO A 54 YEAR OLD WOMAN WITH DISABILITY AND I RECEIVE SOCIAL SECURITY DISABILITY SO | APPLY
AND GOT A QUICK RESPOND BACK FROM THE DEKALB HOUSING IN DEKALB IL. THIS OFFICE BI EMAIL
AND US MAIL TO ATTEND A CLASS FOR ELGIBILITY THIS WAS IN NOV YOU COULD PICK A DATE YOU CAN
ATTEND BECAUSE THEY WAS HAVING ABOUT 5 CLASSES SO I PICK 12/02/2019 BECAUSE 11/22/19 |
HAD TO HAVE ANOTHER SHOLUDER SURGERY SO 1 HAD ATTENDED THE CLASS THEY ASK YOU TO BRING
PROOF OF A NUMBER OF THINGS BIRTH CERTIFICATE SOCIAL SECURITY CARD PROOF OF RESIDINCEY A
LEASE OR 3 PIECES OF CREDIBLE MAIL | DID THEY EXCEPT ALL OF MY PAPER WORK | LEFT NOTHIN OUT
AND SIGN FOR A BACKGROUND CHECK AND THEY KNEW AND UNDERSTOOD I’M HOMELESS WHEN |
FILED F THE APPICATION IN OCT 28/2019 DEC 9™ 1 WAS DENIED HOUSING BECAUSE OF A BACKGROWN
CHECK THIS CRIME TOOK PLACE 2010 SEP 20 BOONE CO IL IT WAS A RETAIL THEFT SO | LOOK UP FEDRAL
GOV GUIDE LINE AND LAW’S AND PRINTED THE NEW HAND BOOK FROM HUD OUT DELIVERD ONE TO
THE DEKALB HOUSE SO WE CAN ALL BE ON THE SAME PAGE THE HANDBOOK WAS MADE BY THEM THE
DEPT URBAND HOUSING NOV/2019 I READ YOU CAN ONLY BE DENIED HOUSING FOR THESE | CRIME
AND THE HOUSING AUTHORITY AND ONIY GO BACK 10 YEARS UNLESS YOU’RE A LIFE TIME SEX
OFFENDER WITH IT BEING DRUG ABUSE ILLEGAL USE OF A CONTROLLED SUBSTANCE. ALCOHOL ABUSE
EVICTION . FORM FEDRAL HOUSING WITHEN THE LAST 3 YEARS MANUFACTURE OF
METHAMPHETAMINE JEINIE JOHNSON HAS NONE OF THESE CRIMES ON MY RECORD SO | ASK FOR
IMFORMAL HEARING WITH THE HOUSE AUTHRITY SO THEY OVERTURN MY DENIAL BECAUSE OF THE
LENGTH OF TIME THE LAST ARREST WAS 10 YEAR AGO AND HUD ALLOWS SOME HOUSING AUTHORITY
TO DO 5-10 YEARS BACK ONLY SO IT WAS OVERTURNED AFTER | WENT DOWN TOWN TO COMPLANE AT
THE U.S.DEPT OF URBAN HOUSING DEVEOPMENT | SPOKE WITH MRS. LILIAN LEWIS ABOUT WHAT |
WAS GOING THROUGH SO | HAD TO WAIT 10 DAYS FOR THEM TO GET BACK TO ME AND TO RECEIVE MY
HOUSING CHOICE VOUCHER FOR THE SECTION 8 PROGRAM SO | WOULD NOT HAVE TO BE HOMLESS
AND SLEEPING ON MY FRIEND COUCH SO TEN DAYS WENT BY I GOT NOTHING SO | CALL AND SPOKE
WITH JENNIFER YOUCHEM.SHE WAS NOT VERY NICE SHE TOLD ME I JUST HAVE TO WAIT SO! DID THEN |
GOT AN EMAIL BECAUSE THAT HOW WE WAS COMMUNICATING AND SHE SAID THAT THIS PROBLEM
WAS OVERTURNED AND | WAS RETURN BACK TO THE WAITING LIST AND | WONT RECEIVEING A
VOUCHER BECAUSE THEY GOT THE VERY FRIST LETTER THAT THEY SENT OUT TO ME IT WAS RETURN.
NOW THIS LETTER WENT OUT IN NOV TELLING ME ABOUT THE CLASS IT WAS RETURN BUT | HAVE
RECEIVE OTHER MAIL FROM NOV.25™ 2019 NOW I GOT THE LETTER FROM | WAS DENIED HOUSING
WITH NO PROBLEM AND TOLD THEM ITS NOT THE FIRST TIME MY MAIL WAS RETURNED BUT | HAVE
OTHER MAIL YOU ALL SENT TO ME JENNNIFER YOCHEM,TOLD ME WELL YOU BACK ON THE WAITING
LIST BECAUSE WE CANT VERIFY YOUR MAILING ADDRESS | JIENIE JOHNSON SAID BUT | GOT YOUR
OTHER MAIL YOU ALL HAVE THE SAME ADDRESS ON MY STATE I.D.CARD AND THE SAME ADDRESS ON
MY STATE FOOD STAMP LETTER THE SAME ADDRESS ON MY SOCIAL SECURITY VERIFYING LETTER
JENNIFER YOUCHEM TOLD ME WE DON’T CARE ABOUT THAT YOUR BACK ON THE WAITING LIST SO
NOW IM FEELING SOME TYPE OF WAY WE TRIED TO CALL THE APARMENT LAND LORD AND SHE CANT
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 3 of 20 PagelD #:3

VERIFY YOU LIVE THERE SO BACK ON THE LIST YOU GO SO NOW IM CONFUSED SO | TRIED TO CALL
VIVIAN BRIGHT THE HEAD ADMINISTRATOR

| TRIED FOR 3 DAYS SHE WOULD NEVER RETURN MY CALL IM CALLING BECAUSE | NEVER SAID | WAS
RENTING ANYTHING | HAVE NO LAND LORD YOU SAID A LEASE OR 3 PIECES OF MAIL | DID GIVE HER
STATE AND GOV MAIL WE DON'T CARE THE LAND LORD HAVE TO ACKNOWLEDGE YOU BEING THERE
AND SHE DON’T KNOW YOU | SAID | TOLD YOU IM HOMLESS THIS IS NOT MY APARTMENT IM SLEEPIN
ON SOMEONES COUCH YEAH SHE SAID AND YOU NEED TO LEAVE THAT PLACE WHERE YOU ARE. YOUR
GOING TO GET YOUR FRIEND IN TROUBLE SAYING THERE WE CALLED THE LAND LORD YOU NEED TO
LEAVE .SO NOW IM FEELING HURT COMING TO TERMS THESE PEOLE DON’T WANT TO HELP ME | NEVER
BEEN TREATED THIS WAY WELL JUDEG HERE IS WHY IT HURT

#1 SOMEONE | WENT TO FOR HELP REALLY SHOWED ME THAT THEY DON’T WANT TO HELP ME AT ALL
THEY ARE TRYING TO HURT ME IT SEEMS LIKE TO ME NOW WHERE WOULD | GO IM NOT ON MY
FRIENDS LEASE AND YOU ALL CALLED AND TOLD THE LAND LORD SHE WAS HELPING ME ITS COLD OUT
SIDE AND THE SHELTER ARE FULL | WAS HURT AND CONFUSED AGAIN

#2 THE FEDERAL GUIDE LINE HAND BOOK STATE THE PERSON THAT DENIED YOU . YOUR VOUCHER IS
NOT TO BE IN THE ROOM WITH THE HEARING IS GOING ON WELL I WALK IN AND HERE WAS JENNIFER
YOCHEM WITH MRS VIVIAN BRIGHT SO NOW AGAIN IM FEELING SOME TYPE OF WAY

#3 IS WHEN | GAVE ALL THE PAPER WORK AT THE CLASS AFTER THE CLASS DIANN CARR WAS HAVING A
ONE ON ONE WITH ME TO RECEIVE THE MAIL STATE I.D. AND OTHER THINGS I WENT TO SAY
SOMETHING SHE TOLD ME IM NOT HERE TO HEAR YOUR STORY JUST GIVE ME THE PAPER WORK | WAS

NEVER SAID ANYTHING ELSE

THEN | GOT DENIED IN AN EMAIL AND US.MAIL DEC 9™ 2019 FROM HOUSING AUTHORY OF DEKALB
CO. ILLINOIS THAT HAD NOTHEN TO DO WITH ANY LAWS THAT THE U.S DEPT OF URBAN /HOUSING
INFORCE | WAS ASK TO SIGN A CRIMINAL BACKGROUND CHECK THAT’S WHAT | DID | NEVER GAVE
THEM PERMISSION OR SIGNED ANY THING FOR THEM TO CALL MY FRIENDS LAND LORD AND ITS
ANGINST THE HIPPAA LAW FOR ANYONE TO GIVE OR ASK FOR INFORMATION ON ANYONE IN THE
UNITED STATE OF AMERICA WITH OUT A WRITTEN CONSENT. OF THE PERSON THAT THEY ARE ASKING
ABOUT IF | HAD A LAND LORD AND THEY WONT ACCEPT MY RESIDENT IM FEELING DISLIKED AND
OVERWHELM ABOUT THIS WHOLE THING SO IM ASKING THE FEDRAL COURT FOR HELP WITH MY
RIGHTS. AS A CITIZEN OF THE UNIED STATES OF AMERICA HELP ME GET MY HOUSING VOUCHER
RELEASED PLEASE I’V TALK WITH OTHER HOUSING AUTHORITIES THEY ARE TELLING ME IT DON’T SOUND
RIGHT ITS NOT WRITTEN ANY WHERE IN THE UNITED STATE OF AMERICA OR THE FEDERAL
GOVERNMENT HOUSING HAND BOOK THAT YOU HAVE TO BE ON ALEASE OR A MORTGAGE DEED TO
PROVE THAT YOU HAVE RESIDENCY AND THAT ANY ADDRESS SO THAT’S WHAT IM ASKING THE COURT
FOR IS HELP
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 4 of 20 PagelD #:4

1/23/2020

 

ama

Gmail - Your USPS Service Request #06089476 Has Been Resolved! [ ref:_OODjOGyYH._5S00tOR7r12:ref ]

jeinie johnson <1965newjack@gmail.com>

Your USPS Service Request #06089476 Has Been Resoived! [ ref:_OODjOGyYH._500tOR7r1Z:ref J

1 message

uspscustomersupport@usps.gov <uspscustomersupport@usps.gov>
To: "1965newjack@gmail.com" <1965newjack@gmail.com>

 

 

Dear Jeinie Johnson,

y UNITED STATES
POSTAL SERVICE »

This is in response to your inquiry regarding your mail delivery service. |
apologize for any inconvenience this may have caused you.

The carrier for that route knows that Jeinie Johnson is the current
resident at 1329 Sycamore Rd. Apt 123, Dekalb IL, 60774. We are
looking into the reason some of her mail has been returned.

Thank you for allowing us the opportunity to respond. If you have any
questions, please contact me at the telephone number below.

Sincerely,
BRIAN NELSON

Delivery Supervisor
Dekalb II, 60115
815-758-6677

oie

Your privacy is important to us. If you would like additional information on
our privacy policy, please visit us online at: www.usps.com®.

ref:_OODjOGyYH._S500t0R7r1Z:ref
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 5 of 20 PagelD #:5

SOCIAL SECURITY ADMINISTRATION
Date: January 23, 2020
BNC#H: 20BC197K80052
REF: A ,DI

JEINIE JOHNSON

APT 123

1329 SYCAMORE RD
DEKALB IL 60115-2465

You asked us for information from your record. The information that you
requested is shown below. If you want anyone else to have this information, you
may send them this letter.

Information About Supplemental Security Income Payments

Beginning January 2020, the current
Supplemental Security Income payment iS............... $ 783.00

This payment amount may change from month to month if income or
living situation changes.

Supplemental Security Income Payments are paid the month they are due. (For
example, Supplemental Security Income Payments for March are paid in March.)
Date of Birth Information

The date of birth shown on our records is August 1, 1965.

Type of Supplemental Security Income Payment Information
You are entitled to monthly payments as a disabled individual.
SUSPECT SOCIAL SECURITY FRAUD?

Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud
Hotline at 1-800-269-0271 (TTY 1-866-501-2101).
 

Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 6 of 20 PagelD #:6

Laos-w2h-@ EF) eee .
ya q

give ch

b1-GQi-Ttl \aos® ag,

Penoh
“nf Wed WO yee pv"
Perret LE ) 4a UP fee ves Ye —o' yc

4) 25h Ap \W/) of bray Ud 777" st

Sse OMG Puy pypysid uy
1/29/2020 Photo - Google Photos

 

0

02/06/20 Page 7

: 1 Filed:

cument #

C.

https://photes.google.com/u/O/photo/AF 1 QipMBwO67Lagrloa9TVsQsR1HLY JojUEcbilxj_Oh

    
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 8 of 20 PagelD #:8

Toon 08/01/1965

_ 4eexe 03/06/2020
. JOHNSON

2 JEINIE

: 1929 SYCAMORE RD
DEKALB, IL 60115

46HGT! 5.03"
OG lbs igeves BLK

 
Case: 1:20-cv-00865 Document #: jfiled: 02/86 Pag 9 of 20 PagelD #:9

        
 

A gnX ah
S # Housing Authority of the County of DeKalb
O “ 310 North Sixth Street * DeKalb, Illinois 60115
c “h Phone 815.758.2692 « Fax 815.758.4190

 

(Hi the D) www.dekcohousing.com
wunty o Kalb

RESULTS OF INFORMAL REVIEW
FOR APPLICANT DISPUTE WITH DENIAL

MS JEINIE JOHNSON Date of Informal Review: December 23, 2019
SENT VIA EMAIL

Hearing Officer: Vivian Bright
Name(s) of All Other Persons Present at Informal Review:
Representing Applicant: Terry Johnson

Representing HACD: Jennifer Yochem, Admissions Manager

 

Reason(s) for Denial:

We are responsible for screening family behavior and suitability for tenancy. In doing so we will consider an
applicant's history of criminal activity involving crimes of physical violence to persons or property and other criminal
acts which would adversely affect the health, safety or welfare of other tenants. | HUD permits, but does not
require us to deny our assistance to an applicant for criminal activity that may threaten the health, safety or right to
peaceful enjoyment of the premises by other residents or person residing in the immediate vicinity [24 CFR
982.553].

Specifically, in your case we found:

FELONY RETAIL THEFT/DISPLAY MERCH/>$150 GUILTY SEPTEMBER 20, 2010
o Case #2010CF388 Boone County, IL
= Dept of Corrections - 4 years
e Credit for time served — 69 days

 

 

 

Was the subject of a criminal record and the applicant provided with copies of information relied upon in making

decision? [_]Yes LJNo >X]Not Applicable Subpoenaed but not received at time of
meeting

Were Reasonable Accommodations requested by applicant for the review? [ lYes EX]No
Were Reasonable Accommodations provided? [Yes LJNo [X]Not Applicable

 

(=I THIS INSTITUTION IS AN EQUAL OPPORTUNITY PROVIDER & EMPLOYER ( E

EQUAL HOUSING
OPPORTUNITY
1/22/2020 Case: 1:20-cv-00865 DocumMertit #4F FifeasOFoe7 2p HY e430 BF20 PagelD #:10

jeinie johnson <1965newjack@gmail.com>

Housing Choice Voucher Eligibility Class Notice

4 messages

Jennifer Yochem <jyochem@dekcohousing.com> Wed, Nov 6, 2019 at 2:23 PM
To: Jennifer Yochem <jyochem@dekcohousing.com>
Ce: Diana Carr <dcarr@dekcohousing.com>

The Housing Authority of the County of DeKalb would like to invite you an Eligibility Class for the Housing Choice
Voucher (HCV) Program. This process is a necessary step in the application process to determime your eligibility
for future housing assistance. Please read and immediately respond to the instructions below.

You must call the Admission’s Team by November 21, 2019 to reserve your seat. Applicants nave four (4)
dates and times to choose to attend the Eligibility Class.

o Friday November 22, 2019 2:00 PM — 4:30 PM
oe Monday November 25, 2019 10:00 AM — 12:00 PM
© Tuesday November 26, 2019 2:00 PM — 4:30 PM
o Monday December 2, 2019 10:00 AM — 72:00 PM
eo Tuesday December 3, 2019 10:00 AM — 12:00 PM
e Thursday December 5, 2019 2:00 PM — 4:30 PM

o Friday December 6, 2019 2:00 PM — 4:30 PM
© Tuesday December 11, 2019 10:00 AM — 12:00 PM

Please arrive 15 minutes early for check in. If you arrive late, we reserve the right to turn you away. The

meeting will be held at 310 N 6™ Street DeKaib, IL. All household members 18 years of age and older must
attend. The meeting will last approximately two (2) hours.

Please make other arrangements for small children.

 

This Eligibility Class does not mean you will receive a Housing Choice Voucher. This is one step necessary in
the application process. Applicants must be determined eligible.

What you need to know:

1. Itis your responsibility to bring all required ORIGINAL documentation to the formal interview as listed on the

last page of this jetter.
2. A criminal background check will be performed on all household members 18 years of age or older. HACD

may conduct an eligibility review in the event we find a criminal background.

maesnonsccasaesals om ieaailiti/4 PiecO4d 247 fiib&view=pt&search=all&permthid=thread-1%3A 16494853647 18149335&simpl=msg-1%3A 16494853647 18 ~ 14
1/22/2020 Case: 1:20-cv-00865 Document #4! FiteckaOR/1O6/PePayeict1 of 20 PagelD #:11

jeinie johnson <186Snewjack@gmail.com>

informal Review Meeting Notice
2 messages

Jennifer Yochem <jyochem@dekcohousing.com> Mon, Dec 16, 2019 at 11:17 AM
To: "1965newjack@gmail.com” <1965newjack@gmail.com>

December 16, 2019

Ms. Jeinie Johnson

Dear Ms. Johnson:

Per your request, the Housing Authority of the County of DeKalb has agreed to your request for an informal
review. Your informal hearing has been scheduled as follows:

Housing Authority of the County of DeKalb

You have the right to provide evidence, witnesses, legal or other representation at your expemse.

You also have the right to view any documents or evidence in the possession of the PHA upom which the PHA
based the proposed action and, at your expense, obtain a copy of such documents prior to thie hearing. If you
request for such documents, you must come into the office to receive the copies which are twenty-five
(25) cents per copy.

The PHA requests that copies of any documents or evidence the family will use at the hearing are to be supplied
to the PHA.

httos://meail.googie.com/mail/u/4 ik=04d217 ffb&view=pl&search=ali&permthid=thread-f%3A 16530975482 18546 1904 simpl=msg-f%63A 16536975482 18... WS
Case: 1:20-cv-00865 Document... Eile: 02/08/29 Rage, 42.of 20 PagelD #:12

1/22/2020

jeinie johnson <1965newjack@gmali.com>

Housing Choice Voucher Eligibility Class
1 message

Diana Carr <dcarr@dekcohousing.com> Mon, Nov 25, 2019 at 1:38 PM

To: Jennifer Yochem <jyochem@dekcchousing.com>
Ce: Katy Kingren <kkingren@dekcohousing.com>

Good Afternoon,

This email is a reminder of your upcoming eligibility class for the Housing Choice Voucher
program. The class you chose is Monday, December 2, 2019 from 10:00AM - 12:00PM. Please
bring all applicable documents from the checklist that was with your selection letter. All adults in
the household will need to attend. Please make other arrangements for minor children.

Thank you,

The Admissions Team

Housing Authority of the County of DeKalb

310 N. 6 St.
DeKalb, IL 60115
Phone #815-758-2692

Fax #815-758-4190

52 cimoleme7-fS3AIS 1203867064... W2

 

a eed FOL DA GRRADINQAGB) YAP aGSe
4/22/9020 Case: 1:20-cv-00865 Document#id Filed. 02/06/20, Pade.d3.Qf20 PagelD #:13

   

If you or anyone in your family is a person with disabilities and/or you require a specific
fully utilize our programs and services or, if there is any cause of an unfavorable history~
applicant family is or has been a victim of domestic violence, dating violence, sexual as.
contact the Housing Authority of the County of DeKalb.

Warm Regards,

The Admissions Team

The Housing Authority of the County of DeKalb

815-758-2692

815-758-4190 Fax

ee i. oe at bth ee et FO PR ARANQAOR2FC A TFARAAGRI2AG_.
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 14 of 20 PagelD #:14

State of Illinois
Department of Human Services

PROOF OF RECEIPT OF PROGRAM BENEFITS

 

 

Date: Jan 23, 2020

 

Case Number:805265728

 

Case Name: JOHNSON, JEINIE

Address: 1329 SYCAMORE Road Apartment 123
City, ST., ZIP: DEKALB, Illinois 60115

 

TO WHOM IT MAY CONCERN:

The following persons are currently receiving certain (means-tested) benefits administered by the Illinois
Department of Human Services. Receipt of a (means-tested) benefit is indicated with a (Yes) or (No) for
each person listed and shown with the program type, the current benefit receipt month, the date benefits
were approved, and the date benefits will end or must be renewed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPE OF BENEFITS RECEIVING DATE
Medicaid Supplemental| Temporary Aid tothe |CURRENT DATE BENEFIT
NAME OF PERSON Only Nutrition Assistance to | Aged, Blind, | BENEFIT BENEFIT | ENDS OR
RECEIVING BENEFITS Assistance |Needy Families) and Disabled | RECEIPT APPROVED. MUST BE
Prograin (TANF-Cash/ ; (AABD-Cash/ | MONTH RENEWED
(SNAP) Medical) Medical)
JOHNSON, JEINIE YES YES ($194) January | 01/01/2020 | 06/30/2020
MS. OCHOA
IDHS Employee (Printed Name)
DUPAGE COUNTY
Name of FCRC
1717 PARK NAPERVILLE, IL 605
Address Dy City, ST., ZIP
PVs. “Wal —_— Jan 23, 2020
IDHS Employee (Signature) Date
1L444-3711 (N-03-19) Proof of Receipt of Program Benefits Page 1 of 1

Printed by the Authority of the State of Illinois -0- copies
11112020 Case: 1:20-cv-00865 Documents oRieckiAg A 6QMRAGR dD OfieQPagelD #:15

Housing Authority of the County of DeKalb

210 North Sixth Street + DeKalb, Hlinois 60115

Phone

  

PS8.2002 © Fax SIS 7S8.4700

 

Housing Authority of
the County of Dekalb

Open the Dour fa Independence

PRELIMINARY APPLICATION

Back To Instructions English ;
Note: Fields marked with a "*" are required fields.

Clear Application Data

THIS APPLICATION IS FOR DEKALB COUNTY ILLINOIS ONLY and must be submitted electronically using this system to create a receipt of
application. Paper applications available upon request as a Reasonable Accommodation.

Waiting List* Section 8 HCV v

 

Head of Household

 

Applicant Ethnicity / Race / Citizenship
First Name* jeinie Select at least one from either Race or Ethnicity
; Ethnicity* Hispanic or Latino v
Middle Initial
. Race* White
Last Name* johnson

# Black/African American
American Indian/Alaska Native

Social Security Number* 559-411-7843 OX, XXX-XX-XXXX Asian
Native Hawaiian/Other Pacific Islander

 

 

 

 

Date of Birth* 08/01/1965 ex. mm/dd/yyyy
/ Citizenship* Eligible Citizen Vv Help

Sex* * Female Male

Disabled* Yes No Racial and ethnic data is collected for statistical purposes
only.

Home Number (630) 429-5087 ex. (XXX) XXX-XXXX

Mobile Number (630) 429-5087 @X. (XXX) XXX-XXXX

E-mail* 1965newjack@gmail.com — Free E-mail Account

# I agree to receive future E-mail notifications from the Housing Authority. You

will still receive your confirmation E-mail if this box is unchecked.

Household Information 7

Legal Address Mailing Address (If different from Legal)

(Where you currently live) (Where yeu currently receive mail)

Address Line 1* 1329 sycamore rd #123 Address Line 1 homeless

Address Line 2 Address Line 2

City* Dekalb, City

State* Illinois ¥ State ¥

ZIP Code* 60115 - ZIP Code -

Household Members

List information for adults first, then children under age 18. Use "F" or "M" to indicate sex. List relationship of each person to the Head of
Household.

Full Name Personal Disabled Relationship Ethnicity / Race / Citizenship

file:///C:/Users/jeaneen johnson/Desktop/Housing Authority of the County of DeKalb Preliminary Application.html 4/3
4/17/2020 Case: 1:20-cv-00865 DOG ERB HAGbuie PB 42Gb RaGind} appieRidnage|D #:16

List total cash value and total income received for assets owned by all family members.

Type_of Asset Cash Value of Asset Annual Income Received from Asset
Checking Accounts ¢ 0 ¢ 0
Savings Accounts ¢ 0 $ 0
Stocks, Bonds, CDs, Investment $ 0 ¢ 0
Real Estate $ 0 $ 0
Other $ 0 $ 0

 

Eligibility and Preferences

Your response ‘o the following statement will help determine your eligibility for rental assistance and if you are entitled to a preference
when placed on the program's waiting list. Select the appropriate responses ftor each question below.

Nill your assisted household consist of two or more persons which imcludes one or more minor children OR your assisted
ousehold will have at least one DISABLED ADULT family member OR at least one adult who will be residing in your assisted
ousehold over the age of 62 years?

fill your assisted household hawe one adult EMPLOYED OR a DISAB;LED ADULT family member OR at least one adult who will be
‘siding in your assisted household over the age of 62 years?

‘e you currently a resident of DeKalb County ILLINOIS OR currentily employed in DeKalb County ILLINOIS? Residence and
nployment must be on a permanent, non-temporary basis.
e you currently paying more than 50% of your family/household iincome for rent?

Are you currently residing in A DeKalb County, ILLINOIS Emergency Shelter, Transitional Shelter, Permanent Supportive housing

or participating in homeless services at/in/through a participating DeKalb County, ILLINOIS Continuum of Care agency such as

Hope Haven, Safe Passage, Ben Gordon Center etc and have received a written letter of recommendation from that agency, not
less than 30 days ago?

 

Supplemental and Optional Contact Information

You have the right to include as part of your application contact information fior a person or organization that may be able to help you
resolve any issiies that may arise during your tenancy or to assist in providimg any special care or services you may require should you

become a tenant. You are not required to provide this contact information, bwt if you choose to do so, please click the "Add Contact" button
below to compiste the form.

Add Contaci

“ Check this box if you choose not to provide the contact information,

 

Certification

Use the fields below to confirm the information entered in the Head of Houselold section.

Head of Housefiold Social Security Number* 559-411-7843 @X. XXX-XK-KXXX
Head of Household Date of Birth* 08/01/1965 ex. mm/dd/yyyy
Head of Household E-mail* 1965newjack@gmail

By submitting this form, I certify that the information provided is true and complete to the best of my knowledge and belief. Warning! Title

18, Section 1001 of the U.S. Code states that a person is guilty of a felony foirr knowingly making false statements or misrepresentation to
any department or agency of the United States.

 

Continue
Powered by
Equal Housing HH PF;
Terms of Use | Privacy Policy | © 2018, HAPPY Software, an MRI Software Company Opportunity Sop rywoR Ke
LI

22/2020 Case: 1:20-cv-00865 Docurmetit #248" BifedeO2/OG/ZboP Ayes BF20 PagelD #:17

 

   

 

If you or anyone in your family is a person with disabilities and/or you require a specific
fully utilize our programs and services or, if there is any cause of an unfavorable history
applicant family is or has been a victim of domestic violence, dating violence, sexual as. .
contact the Housing Authority of the County of DeKalb.

Warm Regards,

The Admissions Team

The Housing Authority of the County of DeKalb

815-758-2692

815-758-4190 Fax

htins://mail.coodle.convmail/u/1 7ik=04d217 fifb&view=pt&search=all&permthid=thread-f%3A1 6494853647 18149335 <=
 

 

 

 

 

 

4/17/2020 Case: 1:20-cv-00865 Doggucng alitbnit} ride dolnge  BLeb BagtnapBbiehopagelD #:18
jeinie XXX-XX-XXXX Yes Head Black/African American
johnson 08/01/1965 Eligible Citizen
Female
First Name Soc. Sec. # Disabled? © — Relationship ¥ Ethnicity ¥
Middle Initial Date of Birth White
Last N S = Black/African American
ast Name St American Indian/Alaska Native
Asian
Native Hawaiian/Other Pacific Islander
Citizenship v
First Name Soc. Sec. # Disabled? ¥ Relationship v Ethnicity v
Middie Initial Date of Birth White
Last N S 5 Black/African American
ast Name a American Indian/Alaska Native
Asian
Native Hawaiian/Other Pacific Islander
Citizenship v
First Name Soc. Sec. # Disabled? * — Relationship v Ethnicity v
Middle Initial Date of Birth White
S , Black/African American
Last Name eX American Indian/Alaska Native
Asian
Native Hawaiian/Other Pacific Islander
Citizenship v
First Name Soc. Sec. # Disabled? ¥ —- Relationship v Ethnicity v
Middle Initial Date of Birth White
S = Black/African American
Last Name es : American Indian/Alaska Native
Asian
Native Hawaiian/Other Pacific Islander
Citizenship v
Add Row

 

Family Income and Assets
List total gross income (before taxes) and payments received by each family member age 18 or older for wages, military pay, pensions,
social security, SSI, welfare, child support, unemployment, business, profession, or any other source. Include payments made to family
members age 18 or older on behalf of other family members under age 18.

At least one source of income must be specified. If you do not have any income, select the Head of Household from the "First Name"
dropdown, enter 0 for "Gross Income", and select "Yearly" for "How Often”.

 

 

First Name Gross Income How Often Annual Name and Address for the Source of Income
* jeinie v *¢ 771 * Monthly v $9,252 social security administration
v $ v $0 3112 constitution Dr, springfield il
v $ v $0 62704
v $ v £0
v $ v $0
v $ v $0
$9,252
Add Row

file:///C:/Users/jeaneen johnson/Desktop/Housing Authority of the County of DeKalb Preliminary Application.html 2/3
Case: 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 19 of 20 PagelD #:19

 

 

Evidence Presented by Applicant to Support Claim of Eligibility/Suitability:

Ms. Johnson stated she went shopping with Mr. Johnson. She bought over $300 worth of food with her LINK
card at Walmart. After she paid for her groceries, she and Mr. Johnson were asked to go with the security
officer. Mr. Johnson took a multitude of items from Walmart without paying for them. Both were arrested. Mr.
Johnson stated he was the one who took items from Walmart without paying for them not Ms. Johnson.

The court case went on for several years. Ms. Johnson finally accepted a plea agreement and spent time in
prison.

 

Results of Informal Review:
Applicant was determined eligible and will move forward with housing assistance.

Reason:

[-] Applicant was determined eligible and reinstated on waiting list with original date and time of
application.

Reason:

Based on preponderance of the evidence and length of time since the incident, the Informal Review
Officer finds that the information and evidence presented is within her prevue to overturn the initial
denial for housing assistance. The Informal Review Officer has determined Mis. Johnson would be
viable candidate for the Housing Choice Voucher Program.

Ms. Johnson was selected form the Housing Choice Voucher Waiting List with four (4) preferences;
the Family Preference (DISABILITY), the Working Preference (DISABILITY) and the Residency
Preference with the original date and time of October 28, 2019 at 11:53 AM. The Admissions Team
has tried to verify Ms. Johnson's residency with her current landlord at 1329 Sycamore Rd Apt 123.
Admissions was not able to verify Ms. Johnson lives at this address. Mail to Ms. Johnson at this
address has been returned to the Housing Authority. The Admissions Team is unable to verify the
Residency Preference for Ms. Johnson.

The initial denial of housing assistance has been overturned. Ms. Johnsonm’s pre-application has
been returned to the with the reduced number of preferences of two (2) and her original date and
time of October 28, 2019 at 11:53 AM as an ACTIVE APPLICANT.

[_] Applicant was denied admission.
Reason:

Signature of HACD Representative Date 1.7.2020

EQUAL HOUSING
ger LT?

   

"THIS INSTITUTION IS AN EQUAL OPPORTUNITY PROVIDER & EMPLOYER | &.

 
oo CAP 1:20-cv-00865 Document #: 1 Filed: 02/06/20 Page 20 of 20 PagelD #:20

     
   

Housing Authority of the County of DeKaib
310 North Sixth Street * DeKalb, Illinois 60115

ed Phone 815.758.2692 * Fax 815.758.4190

)? - Pf) 414.40 www.dekcohousing.com
hut Y of Lekilh

 
 

 

RESULTS OF INFORMAL REVIEW
FOR APPLICANT DISPUTE WITH DENIAL

MS JEINJIE JOHNSON Date of Informal Review: December 23, 2019
SENT VIA EMAIL

Hearing Officer: Vivian Bright
Name(s) of All Other Persons Present at Informal Review:

Representing Applicant: Terry Johnson

Representing HACD: Jennifer Yochem, Admissions Manager

 

Reason(s) for Denial:

We are responsible for screening family behavior and suitability for tenancy. In doing so we will consider an
applicant’s history of criminal activity involving crimes of physical violence to persons or property and other criminal
acts which would adversely affect the health, safety or welfare of other tenants. | HUD permits, but does not
require us to deny our assistance to an applicant for criminal activity that may threaten the health, safety or right to
peaceful enjoyment of the premises by other residents or person residing in the immediate vicinity [24 CFR
982.553].

Specifically, in your case we found:

FELONY RETAIL THEFT/DISPLAY MERCH/>$150 GUILTY SEPTEMBER 20, 2010
o Case #2010CF388 Boone County, IL
« Dept of Corrections - 4 years
e Credit for time served — 69 days

 

 

 

Was the subject of a criminal record and the applicant provided with copies of information relied upon in making

decision? [_]Yes []No BXINot Applicable Subpoenaed but not received at time of
meeting

Were Reasonable Accommodations requested by applicant for the review? L]Yes D<JNo
Were Reasonable Accommodations provided? [Yes [_|No EX|Not Applicable

inte sie saeciaaeiapmenaa abintacc axiinammmaitcse
oma ero RMR MON PALAPYE EET

THIS INSTITUTION IS ‘AN EQUAL OPPOR STUNITY PRC VIDER 8 . EMPLOYER (=

 
